
	
		I
		111th CONGRESS
		1st Session
		H. R. 2494
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate 4 counties in the State of New York as
		  high-intensity drug trafficking areas, and to authorize funding for drug
		  control activities in those areas.
	
	
		1.Short titleThis Act may be cited as the
			 New York/New Jersey High-Intensity
			 Drug Trafficking Area Expansion Act of 2009.
		2.Designation of
			 high-intensity drug trafficking areas in New YorkThe counties of Clinton, Franklin,
			 Jefferson, and St. Lawrence in the State of New York are designated as
			 high-intensity drug trafficking areas and shall be part of the New York/New
			 Jersey high-intensity drug trafficking area under the program administered by
			 the Office of National Drug Control Policy.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for each of the fiscal
			 years 2010 through 2015 to carry out drug control activities in the areas
			 designated by this Act.
		
